Citation Nr: 1637987	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-17 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total evaluation due to treatment for a service-connected right knee disability.

2.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1993 to June 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of a compensable rating for a lumbar spine disability, entitlement to service connection for high blood pressure, osteoporosis, and arthritis have been raised by the record in a July 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a temporary total evaluation due to treatment for a service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran underwent right knee surgeries in May 2006, October 2006, and November 2006; however, these surgeries did not require hospital treatment in excess of 21 days.


CONCLUSION OF LAW

The criteria for a temporary total rating due to hospital treatment in excess of 21 days are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.29 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Board acknowledges that no VA examination was developed with respect to his claim for a temporary total rating due to hospital treatment in excess of 21 days.  As the issue on appeal is whether the Veteran was entitled to a temporary total rating due to hospital treatment in excess of 21 days, a remand to obtain a VA examination would serve no useful purpose as the grant of benefits is based on the duration of hospital treatment.  Importantly, the claims file contains sufficient clinical records from the pertinent time period upon which to adjudicate the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Temporary Total Evaluation

The Veteran is seeking a temporary total evaluation due to hospital treatment in excess of 21 days for his service-connected right knee disability under 38 C.F.R. § 4.29.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  See 38 C.F.R. § 4.29 (c).

The evidence shows that the Veteran was hospitalized for right knee surgery on May 2, 2006, October 13, 2006, and November 21, 2006.  However, his treatment records do not show that any periods of hospitalization, confinement to his home, or frequent home care were required after these surgeries.

Based on the foregoing evidence, the Board must deny entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization in excess of 21 days for the Veteran's service-connected right knee disability.  The Veteran is shown to have undergone three separate surgeries for his right knee which required single day outpatient procedures.  The aggregate number of days spanning those three surgeries does not even approach the threshold number of days necessary under 38 C.F.R. § 4.29 for assignment of a temporary total disability evaluation.

The Board has reviewed the Veteran's statements and notes that he specifically acknowledged in a March 2011 statement that he was not hospitalized for the requisite amount of time to qualify.  However, he explained that he required two subsequent surgeries after the first surgery because of complications, which resulted in immobilization for approximately 18 months.  The Board agrees that this later argument warrants additional development and has accordingly remanded it below.  

However, as explained above the Veteran did not require 21 days of hospitalization and therefore he does not meet the requirements for this regulation as a matter of law.  As such, his claim is denied.


ORDER

A temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected right knee disability is denied.


REMAND

The Veteran was granted service connection for bilateral retropatellar pain syndrome in June 2000 and assigned a noncompensable rating effective June 9, 2000, the day after his separation from active service.  As such, his knees were service connected at the time of his right knee surgeries in May 2006, October 2006, and November 2006.

In August 2009, the Veteran filed his claim for a temporary total evaluation for his right knee.  In an August 2010 rating decision, he was granted service connection for right and left knee arthritis and assigned 10 percent ratings effective August 13, 2009, his date of claims.  However, his claim for temporary total evaluation was denied as the RO determined that Veteran was not service connected for his right knee arthritis at the time of the surgeries.  However, the Veteran was service connected for retropatellar pain syndrome, and as such, the basis of the denial was in error.

The Veteran has asserted that he was completely immobilized for more than a year (specifically 18 months per a March 2011 statement).

The Veteran's medical records show that he was referred to physical therapy after his surgeries.  Unfortunately, the record contains no physical therapy treatment records.  The Veteran's representative also reported that there were outstanding medical records.  As such, a remand is required in order to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Seek to obtain outstanding medical treatment records from both VA and private medical providers concerning treatment for his right knee disability, specifically any outstanding physical therapy records after his three right knee surgeries in May 2006, October 2006, and November 2006.

2.  Then, obtain a medical opinion in regard to the Veteran's right knee disability.  The claims file should be provided to the examiner. 

The examiner must closely review the record contemporaneous with the May 2006, October 2006, and November 2006 right knee surgeries and provide an opinion addressing whether it resulted in right knee symptomatology which met or closely approximated (1) the necessity of at least one month of convalescence, (2) postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more. 

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


